SAWYER, J.-
There was no parol agreement to reduce interest on an existing debt, as claimed by the appellant. The court finds as facts that the transaction was a loan of money from Harris to Petree upon interest at two per cent per month —that instead of taking a new note and mortgage, Plarris, with the assent of Petree, as security for the loan, took an assignment of the note and mortgage to Yule, which Petree desired to take up with the borrowed money. And the testimony is amply sufficient to sustain the findings. The allegations of the complaint of Petree in one case, and the affirmative matter set up in Petree’s answer in the other, present the issues upon which the court made its findings.
As to the issue upon the amount tendered by Petree to Harris, the testimony was conflicting and we cannot disturb the finding. But on this issue, also, the finding seems to us to be supported by a preponderance of testimony.
The validity of the act of Congress making treasury notes a legal tender has already been upheld in the ease of Lick v. Faulkner [25 Cal. 404], and other eases at the present term.
Finding no error in the record, the judgment is affirmed.
We concur: Sanderson, C. J.; Shafter, J.; Currey, J.; Rhodes, J.